PER CURIAM.
Banco Santa Cruz de la Sierra appeals the trial court’s injunction against honoring or paying out any funds on an irrevocable letter of credit. We reverse, and remand with instructions to dissolve the injunction. Cargill, Inc. v. Sunlight Foods, Inc., 586 So.2d 366 (Fla. 3d DCA 1991).
Appellee twice sought extensions of time in which to file its answer brief. The last such extension advised that failure to timely serve an answer brief pursuant to our order would preclude appellee from filing either an answer brief or presenting oral argument to the court. In view of this and the clear entitlement to the appellant for relief, our decision is final forthwith and no motion for rehearing will be entertained.
Reversed.